Citation Nr: 1601321	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes mellitus type II to include erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In his July 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  The Veteran was notified in a September 2015 letter that his requested Board hearing was scheduled for November 2015; however, he did not appear for the hearing.  Therefore, Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's diabetes mellitus was controlled by the use of oral medications and/or insulin, a restricted diet, and the regulation of activities, without episodes of ketoacidosis or hypoglycemic reactions which required one or two hospitalizations per year; or treatment from a diabetic care provider that occurred at least twice per month.

2.  The Veteran's noncompensable complications of diabetes are part of the diabetic process. 



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated May 2008, which was sent prior to the rating decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's post-service VA treatment records and the reports of VA examinations have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in May 2008 and March 2014, with an addendum opinion obtained in October 2014, in connection with his increased rating claim.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetes mellitus as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran has been assigned a 40 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Such rating criteria provides that a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

VA treatment records dated during the appeal period reflect treatment for the Veteran's diabetes mellitus, to include medication, and, on occasion, as noted in a May 2008 VA treatment note, such was uncontrolled.  However, the record is devoid of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or any visits to a diabetic care provider.  Additionally, in April 2012, it was noted that the Veteran was taking medication for diabetes mellitus, with no complications.   A January 2015 VA optometry treatment note indicated that the Veteran was diagnosed with mild non-proliferative diabetic retinopathy.

On VA examination in May 2008, it was noted that the Veteran's diabetes was being treated with medication and diet, as well as exercise that was limited by chronic pain.  The examiner noted no history of hospitalization or surgery associated with diabetes, no history of pancreatic trauma, no restricted or special diet, and no episodes of hypoglycemic reactions or ketoacidosis.  It was noted that the Veteran was being treated for hypertension, and experienced symptoms of diabetic-related peripheral vascular disease in the lower extremities.  The Veteran reported a restriction in ability to perform strenuous activities, manifested as reduced motor skills in his hands, as well as decreased endurance that was aggravated by diabetes mellitus and chronic leg and foot pain.  He reported that he experienced cardiac symptoms, visual impairment, peripheral neuropathy, and erectile dysfunction.  Examination showed an absence of diabetic nephropathy, diabetic skin symptoms, or gastrointestinal symptoms related to diabetes.  The examiner concluded that the Veteran's diabetes was not well controlled and impaired his independence and activities of daily living.  He further noted that the Veteran's glaucoma, hypertension, carpal tunnel syndrome, erectile dysfunction, hyperlipidemia were complications of his diabetes.

In November 2008, the Veteran underwent a VA peripheral nerves examination.  At that time, his diabetes was being treated with medication, resulting in a stabilization of the condition.  The examiner found that the Veteran was experiencing bilateral carpal tunnel, exotropia of the left eye, and impotence, all secondary to diabetes.  At such time, he also underwent a VA hypertension examination, at which time, it was determined that it was more than likely that his hypertension was associated with diabetes.  Also, in November 2008, a VA examiner reviewed the Veteran's ocular history and opined that there were no eye conditions secondary to diabetes.

Based on the foregoing examinations, a December 2008 rating decision awarded service connection for carpal tunnel syndrome with right and left upper extremity peripheral neuropathy and hypertension as complications of diabetes mellitus, and denied service connection for glaucoma. 

In March 2014, the Veteran again underwent a VA diabetes examination.  At that time, it was noted that his diabetes mellitus, type II, was being treated with prescribed oral hypoglycemic agents and medication.  Regulation of activities were required as part of the medical management of the condition.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than 2 times a month.  In the previous 12 months, the Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions.  In addition, it was noted that the Veteran had no progressive unintentional weight loss or loss of strength that was attributed to his service-connected condition. 

At the time of the examination, it was noted that the Veteran had diabetic peripheral neuropathy due to diabetes mellitus.  In addition, the examiner found that the Veteran's erectile dysfunction, hyperlipidemia, and hypertension were at least as likely as not due to his service-connected diabetes mellitus.  The examiner indicated that the Veteran's hypertension was permanently aggravated by the service-connected condition.  No other disabilities were noted to be complications of the Veteran's diabetes mellitus, or otherwise caused or aggravated by such disease, to include diabetic nephropathy or renal dysfunction, diabetic retinopathy, erectile dysfunction, cardiac conditions, peripheral vascular disease, stroke, skin conditions, and eye conditions other than diabetic retinopathy.  

In an October 2014 addendum, requested by the AOJ, a VA examiner indicated that the Veteran's hypertension was not permanently aggravated by his diabetes mellitus.  As rationale, the examiner explained that, while a diagnosis of hypertension was found to pre-exist the Veteran's diabetes diagnosis, common medical practice indicated that if there was no diabetic nephropathy-as in the Veteran's case-then hypertension is primary and not related to diabetes mellitus.  In addition, the October 2014 examiner found that there was no evidence of peripheral neuropathy in the Veteran's case file, thus making it impossible that the Veteran had the condition as secondary to diabetes mellitus.  However, as service connection has already been awarded for such claimed complications, the October 2014 addendum opinion is irrelevant.

Based on the foregoing, the Board finds that a rating in excess of 40 percent for the Veteran's diabetes mellitus is not warranted.  In this regard, the record reveals that the Veteran requires insulin and regulation of activities in addition to his restricted diet and oral hypoglycemic agents to treat his diabetes, which is contemplated in his current 40 percent rating.  However, there is no indication that he has experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, which would warrant a 60 percent rating.  In fact, the May 2008 and March 2014 VA examination reports both expressly found an absence of such symptoms.  Therefore, a higher rating is not warranted.

The Board has also considered whether the Veteran's diabetes results in separately compensable complications.  As indicated previously, the complications of carpal tunnel syndrome with right and left upper extremity peripheral neuropathy and hypertension have already been awarded separate ratings.  

Furthermore, the Veteran's erectile dysfunction, or impotence, is noncompensable, such has been included in the 40 percent rating for his diabetes mellitus.  Specifically, at the March 2014 VA examination the Veteran reported having a normal penis, and no penile deformity is listed in his treatment records.  As such, the Board finds that the Veteran is not entitled to a compensable rating for his erectile dysfunction since a compensable rating requires both loss of erectile function, and a penile deformity.  Since a compensable rating is not warranted, the Veteran's erectile dysfunction is considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.115b; Diagnostic Code 7522.  The Board also notes that the rating for erectile dysfunction was incorporated into the rating for diabetes mellitus, type II, as part of the October 2008 rating decision denying an increased disability rating, and the Veteran was also awarded special monthly compensation for loss of use of a creative organ.

The Board recognizes that hyperlipidemia and various eye conditions have, at one time or another, been attributed to the Veteran's diabetes mellitus.  However, as relevant to hyperlipidemia, the Board notes that, for VA purposes, hyperlipidemia is considered to be a laboratory result and not a disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Therefore, this condition is not compensable as a matter of law.   

In regard to glaucoma, service connection for such condition has previously been denied and there is no additional evidence showing that such is a complication of diabetes.  Pertinent to exotropia, subsequent evaluations have failed to demonstrate that such is a complication of diabetes.  However, even assuming such were, such is evaluated under Diagnostic Code 6090.  The note to Diagnostic Code 6090 provides that diplopia that is occasional or that is correctable with spectacles is evaluated as 0 percent disabling.  Here, the November 2008 mention of exotropia is the only such diagnosis in the Veteran's file, to include during subsequent eye examinations.  Therefore, the condition is, at best, occasional and warrants a noncompensable rating.

Regard the January 2015 diagnosis of mild non-proliferative diabetic retinopathy, such condition does not warrant a compensable rating.  Under the rating code for retinopathy, a compensable rating is warranted when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, in the previous 12 months.  38 C.F.R. § 4.79; Diagnostic Code 6009.  Nothing in the Veteran's record indicates such an episode at any point. 

The Board notes that, because a compensable rating is not warranted for the Veteran's diabetic complications of erectile dysfunction, exotropia, or non-proliferative diabetic retinopathy, he meets some of the criteria of a 60 percent rating.  However, because of the successive nature of the rating criteria for diabetes (i.e., the evaluation for each higher disability rating includes the criteria of each lower disability rating), all three criteria listed for the 60 percent rating must be met to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Melson, supra.  If a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component. Tatum, supra.  Furthermore, as the Veteran's complications are not compensable, they are considered part of the diabetic process under Diagnostic Code 7913.

The Board further finds that the Veteran is not entitled to a 100 percent disability rating for his diabetes mellitus.  The Veteran has not met the requirements of a 60 percent rating.  As noted previously, the criteria for Diagnostic Code 7913 are successive and not variable, as the assignment of higher ratings require that elements from the lower ratings are met. Diagnostic Code 7913 successively builds on the treatment requirement and number of recurring episodes of severe symptoms necessary for a higher rating.  See Melson, supra; compare Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum, supra.  As such, a disability rating in excess of 60 percent for diabetes mellitus is not warranted at any point during the appeal period.

In making its determination in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his diabetes mellitus and notes that he is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's diabetes mellitus.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected diabetes mellitus.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected diabetes mellitus type II; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Hart, supra.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his diabetes mellitus is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the severity of the diabetes mellitus as a whole, to include consideration of treatment required, such as that of a hypoglycemic agent and the necessity of frequent regular medical care by a diabetic care provider, and allows for separate ratings for diabetic complications.  As noted above, in this case diabetic complications are either service connected or are non-compensable.  Additionally, the Veteran has not asserted symptoms not contemplated by the rating schedule in connection with his claim. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected diabetes mellitus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

 In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is a retired truck driver, and his retirement was due to problems with his back.  Moreover, the March 2014 VA examiner specifically found that the Veteran's diabetes mellitus did not render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for his diabetes mellitus type II for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

A rating in excess of 40 percent for diabetes mellitus type II is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


